DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Fig. 4 (claims 1-4, 9-13, and 16-20) in the reply filed on 11/03/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Besse et al (US 20220111972 A1).
For claim 1, Besse discloses a propulsion system comprising:
a rotor assembly comprising a plurality of rotor blades 113 extending from a mast axis 112, the plurality of rotor blades configured to rotate about the mast axis Para 0003: “a plurality of blades mounted on a rotating shaft”; and
a duct assembly 120 comprising a moveable duct portion 141a and a stationary duct portion 130a, wherein:
in a first duct configuration Fig. 1, the moveable duct portion surrounds a first portion Fig. 1: 141a surrounds a portion of the rotor assembly, the stationary duct portion surrounds a second portion of the rotor assembly 130a surrounds a portion, and the moveable duct portion and the stationary duct portion enclose the rotor assembly fixed portion 130a and moveable portion 141a enclose the rotor together with the other moveable portions; and
in a second duct configuration Fig. 4, the stationary duct portion surrounds the second portion of the rotor assembly 130a surrounds a portion, and the moveable duct portion is moved away from the first portion of the rotor assembly 141a has moved away from where it was, such that the rotor assembly is not enclosed Fig. 4: not enclosed.
For claim 10, Besse discloses the propulsion system of claim 1, further comprising at least one latch for securing a position of the moveable duct portion in the first duct configuration Para 0130: “an electrically controlled electromechanical latch, for locking the fairing of the nacelle in the closed position”, and at least one latch for securing a position of the moveable duct portion in the second duct configuration Para 0165: “means for locking in the open position of the fairing”.
For claim 11, Besse discloses a rotorcraft Fig. 5-6 comprising a ducted propulsion system, the ducted propulsion system comprising: a rotor assembly comprising a plurality of rotor blades 113 extending from a mast axis 112, the plurality of rotor blades configured to rotate about the mast axis Para 0003: “a plurality of blades mounted on a rotating shaft”; and a duct assembly 120 comprising a moveable duct portion 141a and a stationary duct portion 130a, the moveable duct portion configured to surround a first portion of the rotor assembly Fig. 1: 141a surrounds a portion in a first duct configuration Fig. 1, and the duct assembly configured to move the moveable duct portion away from the first portion of the rotor assembly in a second duct configuration Fig. 4: 141a has moved away from where it was.
For claim 12, Besse discloses the rotorcraft of claim 11, wherein, in the first duct configuration, the moveable duct portion and the stationary duct portion enclose the rotor assembly Fig. 1: fixed portion 130a and moveable portion 141a enclose the rotor together with the other moveable portions, and in the second duct configuration, the moveable duct portion and the stationary duct portion do not enclose the rotor assembly Fig. 4: not enclosed.
For claim 17, Besse discloses a tiltrotor aircraft Para 0055: “the propulsion system being mounted so as to pivot on the aircraft” comprising: a rotor assembly comprising a plurality of rotor blades 113 extending from a mast axis 112, the plurality of rotor blades configured to rotate about the mast axis Para 0003: “a plurality of blades mounted on a rotating shaft”; a duct assembly 120 comprising a moveable duct portion 141a and a stationary duct portion 130a, the moveable duct portion configured to surround a first portion of the rotor assembly Fig. 1: 141a surrounds a portion in a first duct configuration Fig. 1, and the duct assembly configured to move the moveable duct portion away from the first portion of the rotor assembly in a second duct configuration Fig. 4: 141a has moved away from where it was; and a tilting mechanism configured to tilt the rotor assembly and the duct assembly about a tilt axis perpendicular to the mast axis Para 0084: “the propulsion system 100 may be mounted on a pivot shaft 10”; Fig. 1.
For claim 18, Besse discloses the tiltrotor aircraft of claim 17, wherein, in the first duct configuration Fig. 1, the moveable duct portion and the stationary duct portion enclose the rotor assembly fixed portion 130a and moveable portion 141a enclose the rotor together with the other moveable portions, and in the second duct configuration Fig. 4, the moveable duct portion and the stationary duct portion do not enclose the rotor assembly Fig. 4: not enclosed.
For claim 19, Besse discloses the tiltrotor aircraft of claim 17, wherein the tilting mechanism positions the rotor assembly and duct assembly alternately in a hover mode and a cruise mode Para 0084: “between a horizontal position such as illustrated in FIG. 1, and a vertical position such as illustrated in FIG. 2. This tilting allows the aircraft 1 to be switched from a conventional mode as for an airplane, to a VTOL or helicopter mode”, wherein the duct assembly is configured to place the moveable duct portion in the first duct configuration during the hover mode Para 0155: “the deployment of the fairing 120, 220 of the nacelle may be triggered if a hover phase is detected”, and the duct assembly is configured to place the moveable duct portion in the second duct configuration during the cruise mode Para 0160: “switched from a ducted rotor configuration to a free-rotor configuration, for example, when a high forward speed of the aircraft 1 is detected”.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klamka et al (US 6220546 B1).
For claim 1, Klamka discloses a propulsion system comprising:
a rotor assembly comprising a plurality of rotor blades extending from a mast axis Col 3, lines 53-56: “internal components of the turbofan engine 22 that are at least partially enclosed by the streamline nacelle 26 include what can be characterized as a turbojet 28 (a majority of which is hidden from view in FIG. 1) and a fan (not shown)”, the plurality of rotor blades configured to rotate about the mast axis the fan of the turbofan engine operates by rotating about the mast axis; and
a duct assembly Fig. 3 comprising a moveable duct portion 44/48 and a stationary duct portion 38, wherein:
in a first duct configuration Fig. 2, the moveable duct portion surrounds a first portion 44/48 surround the portion within 44/48 of the rotor assembly, the stationary duct portion surrounds a second portion of the rotor assembly 38 surrounds the portion within 38, and the moveable duct portion and the stationary duct portion enclose the rotor assembly each of the portions 44/48 and 38 form a circumferential enclosure of the rotor assembly at their respective locations; and
in a second duct configuration Fig. 13, the stationary duct portion surrounds the second portion of the rotor assembly 38 has not moved and still surrounds the portion within 38, and the moveable duct portion is moved away from the first portion of the rotor assembly 44 has moved away from where it was to be positioned around 38, such that the rotor assembly is not enclosed Col 6, lines 15-17: “the left cowl 42 is sufficiently forward in the open configuration to provide access to the components of the turbofan engine 22”.
For claim 2, Klamka discloses the propulsion system of claim 1, wherein, in the second duct configuration, the moveable duct portion is positioned around the stationary duct portion Fig. 3: 44/48 are positioned around 38, such that the stationary duct portion and the moveable duct portion surround the second portion of the rotor assembly both 38 and 44/48 surround the portion within 38, the second portion.
For claim 4, Klamka discloses the propulsion system of claim 2, the duct assembly further comprising a pair of actuated joints Fig. 9: 56 and 58 connecting the moveable duct portion to the stationary duct portion, the actuated joints configured to rotate the moveable duct portion about a duct collapse axis perpendicular to the mast axis Fig. 9: axis of rotation is in/out of the page and the mast axis is left/right.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besse et al.
For claim 2, Besse discloses the propulsion system of claim 1, but the present embodiment does not teach that, in the second duct configuration, the moveable duct portion is positioned around the stationary duct portion, such that the stationary duct portion and the moveable duct portion surround the second portion of the rotor assembly. The present embodiment teaches that “the proximal intermediate sector 141a, which itself is telescopically retractable within the fixed sector 130a” (Para 0093)
However, Besse teaches another embodiment in which the moveable duct portion is positioned around the stationary duct portion Para 0094: “According to another example embodiment (not shown), the sectors are retractable onto each other and onto the fixed sector”, “onto” rather than “into”, such that the stationary duct portion and the moveable duct portion surround the second portion of the rotor assembly Fig. 4: both 141a and 130a surround the second portion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the first embodiment of Besse by reversing the telescopic nature of the segments such that the distal portions retract around the proximal portions as disclosed by another embodiment of Besse. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (segments telescoping within one another) for another (segments telescoping onto one another) to produce predictable results (retractable segments).
For claim 3, Besse discloses the propulsion system of claim 2, wherein the moveable duct portion has a first radius 141a is curved and therefore has a radius, and the stationary duct portion has a second radius 130a is curved and therefore has a radius smaller than the first radius Para 0094: “the proximal intermediate sector 141a, which itself is telescopically retractable onto the fixed sector 130a”, thus the size and positioning of the segments would be the inverse of Figs. 12-13, therefore the segment 6d would be where 6a is, 6a having a smaller radius by being located more centrally toward the center of rotation, as shown in Fig. 12.
For claim 13, Besse discloses the rotorcraft of claim 11, but the present embodiment does not teach that, in the second duct configuration, the moveable duct portion is positioned around the stationary duct portion, such that the stationary duct portion and the moveable duct portion surround the second portion of the rotor assembly. The present embodiment teaches that “the proximal intermediate sector 141a, which itself is telescopically retractable within the fixed sector 130a” (Para 0093)
However, Besse teaches another embodiment in which the moveable duct portion is positioned around the stationary duct portion Para 0094: “According to another example embodiment (not shown), the sectors are retractable onto each other and onto the fixed sector”, “onto” rather than “into”, such that the stationary duct portion and the moveable duct portion surround the second portion of the rotor assembly Fig. 4: both 141a and 130a surround the second portion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the first embodiment of Besse by reversing the telescopic nature of the segments such that the distal portions retract around the proximal portions as disclosed by another embodiment of Besse. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (segments telescoping within one another) for another (segments telescoping onto one another) to produce predictable results (retractable segments).

Claim(s) 9, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besse et al.
For claims 9, 16, and 20, Besse discloses the propulsion system of claims 1, 11, and 20, further comprising a stator assembly comprising: a stator hub stationary portion of motor labeled 112 in Fig. 1 configured to drive the rotor assembly; and a stator vane 111 coupled between the stator hub and the stationary duct portion Fig. 1. The embodiment of Fig. 1 does not disclose multiple stator vanes. However, the embodiment of Figs. 7-8 discloses multiple stator vanes Fig. 7, two portions of shaft 211 shown.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the embodiment of Fig. 1 of Besse by having two stator vanes as disclosed by Fig. 7 of Besse. One of ordinary skill in the art would have been motivated to make this modification to provide additional support for the motor to increase structural integrity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/17/2022